Citation Nr: 9936133	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-01 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to a rating in excess of a 20 percent evaluation 
for a cervical spine disability with degenerative disease and 
C3-C4 disc bulge.  

Entitlement to a rating in excess of a 10 percent evaluation 
for a thoracic spine disability.  

Entitlement to a rating in excess of a 10 percent evaluation 
for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1992 to 
December 1995.  

This appeal arises from an October 1997 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
chronic cervical strain with slight degenerative joint 
disease as 20 percent disabling, for chronic thoracic strain 
as noncompensable, and for chronic lumbar spine strain as 
noncompensable, and a May 1999 rating decision that denied an 
increase and continued the 20 percent rating for chronic 
cervical strain with degenerative disease, granted an 
increased rating to 10 percent for chronic thoracic spine 
strain, and granted an increased rating to 10 percent for 
chronic lumbar spine strain.  The RO also granted service 
connection for complex regional pain syndrome of the right 
upper extremity, assigned a 40 percent evaluation. 


FINDINGS OF FACT

1.  The veteran has a moderate to severe loss of range of 
motion in the cervical spine with additionally disabling 
functional loss, pain, and weakness.  

2.  The veteran has a moderate to severe loss of range of 
motion of the thoracic spine.  

3.  The veteran has lumbosacral strain with loss of lateral 
lumbar spine motion and additionally disabling functional 
loss and pain.  

4.  The x-ray evidence does not show degenerative arthritis 
in the thoracic or lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria are met for a rating in excess of 20 percent 
for a cervical spine disability with degenerative disease and 
C3-C4 disc bulge; the evaluation is 30 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.71a, Diagnostic Codes 5003, 5010, and 5290, and 5293 
(1999).  

2.  The criteria are not met for a rating in excess of 10 
percent for a thoracic spine disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.71a, Diagnostic Codes 5003, 5010, and 5291 (1999).  

3.  The criteria are met for a rating in excess of 10 percent 
for a lumbar spine disability; the evaluation is 20 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5292, and 
5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran injured her back in service in December 1993 
while lifting a heavy oil can.  Until separation from 
service, the veteran was seen several times for complaints of 
back pain.  The May 1995 physical examination revealed a mild 
dorsal lumbar scoliosis.  The examiner noted that the veteran 
ambulated without difficulty.  The impression was mild, 
approximately 8 degrees of levocurvature seen in the thoracic 
spine, centered about the T9/10 region.  No underlying bony 
abnormalities were identified.  The examiner recommended 
physical therapy to strength the veteran's thoracic 
paraspinal muscles and stated that the veteran was not a 
surgical candidate.  

The veteran underwent a VA examination in April 1997.  She 
reported chronic spine pain since the in-service injury and 
taking Naprosyn for a bad back twice a day.  A magnetic 
resonance imaging test (MRI) has shown degenerative changes.  
X-rays of the thoracic spine taken 2 months earlier showed no 
disk abnormalities.  The veteran's spine pain averaged 8/10 
but it was now a 9/10.  The pain kept her awake at night and 
was not aggravated by coughing or sneezing.  It might radiate 
down either leg.  The veteran was also found to have a mild 
scoliosis.  The veteran did collections telephone work.  She 
was intolerant of prolonged sitting and felt it necessary to 
alternate sitting and standing.  At the onset of the back 
strain, she was hospitalized for a month.  On physical 
examination, the veteran walked with a normal gait without 
assistive device.  She moved normally around the examining 
room and in getting on and off the examining table.  She was 
able to hop on either foot, heel and toe walk, squat and 
rise.  She forward bent 45 degrees to her knees, 15 degrees 
bilateral lateral flexion and 30 degrees rotation, and 10 
degrees backward extension.  The impression was chronic 
strain of the cervical, thoracic, and lumbar spine.  In an 
addendum, the examiner noted that straight leg raising was 
negative bilaterally.  There was sciatic notch tenderness on 
the right and no paraspinal muscle spasm.  There was 
tenderness on fist percussion of the thoracic spine.  There 
were no sensory or motor deficits, and grip strength was 
normal.  

The veteran underwent a VA examination in September 1998.  
The examiners reviewed the veteran's medical records but x-
rays were not available for review.  The medical records 
showed that the veteran complained of cervical symptoms and 
right upper extremity symptoms and neck pain in April 1997 as 
well as being seen at the clinic as far back as 1993 and 1994 
for complaints of similar right upper extremity problems.  
The veteran described spasms in the upper part of the neck as 
well as a lot of pain at the base of the skull, more to the 
right side of the neck.  She reported that similar symptoms 
have started on the left upper extremity, left side of the 
neck.  When she rotates her head from side to side, she 
develops noises and sometimes loses sensation of where she 
is.  There is also discomfort in the upper spine between the 
shoulder blades areas more to the right side of the upper 
spine.  The veteran reported being able to sleep for only 4 
hours due to pain.  She had an MRI in March 1997 that showed 
desiccation of discs.  She had muscle spasms, especially at 
the upper spine paraspinal regions.  She complained of 
numbness of her fingers and her feet over the past few years 
and of walking with occasional impairment and shooting pain 
occasionally from her back into her calves.  The examiner 
noted objective findings.  The veteran's spine showed 
tenderness from the waist up.  She had some midline spinous 
tenderness from the bra line area up.  When she tried to move 
her neck for exam, she moved 30 degrees to the right and 20 
degrees to the left.  On a second effort, she moved 10 
degrees to the right and 10 degrees to the left.  Using 
diversionary conversation, the examiner noted that the 
veteran moved 70 degrees to the right and 60 degrees to the 
left.  The veteran's balance was good, and she could walk on 
toes and heels.  The veteran reported spasm of the right 
fingers into the palm, but there were none observed at this 
time.  The impression was cervical, thoracic, and lumbar 
strain, which is referable to the injury of lifting in 
December 1993, a residual right upper extremity numbness and 
weakness which is in part functional in performance.  With 
respect to cervical range of motion, another examiner noted 
30 degrees of neck flexion, 10 degrees of neck extension, 45 
degrees of left and right rotation, and about 30 degrees of 
right and left lateral bend.  Manual testing of the muscles 
of the cervical spine was globally weak in all directions.  

The veteran underwent a VA examination in March 1999.  The 
veteran's medical records were available for review but x-
rays were not.  The January 1999 MRI showed a left C3-C4 
neural foramen posterolateral disk bulge.  The examiner noted 
that the physical medical examiner felt that the original 
injury caused a stretch to the cervical nerve roots and 
brachial plexus.  EMG studies were basically normal except 
for a mild abnormality of the right hand that suggested an 
abnormality with the cervical spine cord or with the brachial 
plexus of the right side.  The examiner noted that the VA 
neurology department in Phoenix had already diagnosed a 
chronic cervical strain.  The veteran reported continual pain 
in the back of her neck, across her shoulders and down into 
her right arms that prevented simple activities such as 
typing, washing the dishes, or dressing.  She could not 
rotate the right shoulder and right upper extremity without 
pain.  She had not been re-hospitalized.  Physical 
examination revealed that the veteran's posture appeared 
normal.  She did not have kyphosis.  Examination of the 
cervical spine showed a normal lordosis.  Forward flexion was 
30 degrees, extension was 30 degrees, lateral bending was 10 
degrees, and lateral rotation was 25 degrees.  Thoracolumbar 
flexion was 70 degrees and extension was 10 degrees before 
the veteran had discomfort.  Lateral bending was 20 degrees, 
and lateral rotation was 30 degrees.  The spine showed no 
significant tenderness over the spinous process and no 
scoliosis or kyphosis.  There was no muscle atrophy in the 
upper extremities.  Her range of motion of the shoulders 
showed abduction to 70 degrees on the right that caused a 
radicular pain in the right arm, going down the inner aspect 
to the small fingers.  Forward flexion did not produce 
impingement sign but produced the same type of radicular 
pain.  The veteran had negative radicular pain with traction 
on the cervical spinal cord.  The dorsal spine and 
lumbosacral spine examinations were essentially normal.  The 
musculature of her back appeared normal.  The diagnostic and 
clinical tests revealed no abnormalities.  The impression was 
chronic cervical strain, C3-C4 left posterolateral disk 
bulge, complex regional pain syndrome type 1 in the right 
upper extremity, probable degenerative joint disease of the 
neck with reduced range of motion, and no evidence of 
lumbosacral discomfort.  The March 1999 cervical spine x-ray 
revealed that bone alignment was unremarkable with no acute 
fractures or paravertebral soft tissue swelling seen.  Disc 
spaces appeared preserved.  The impression was minimal 
intervertebral spurring at C3-4 left neuroforamen.  The March 
1999 thoracic spine x-ray revealed no acute fractures or 
destructive lesions seen.  The impression was an unremarkable 
thoracic spine with minimal lower thoracic scoliosis that 
could be positional in nature.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, in the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor join groups, with occasional incapacitating 
exacerbations, the veteran is entitled to a 20 percent 
rating.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the veteran is 
entitled to a 10 percent rating.  Note (1): The 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Note (2): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Slight limitation of motion of the cervical spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (1999).  

Slight limitation of motion of the dorsal spine is rated as 
noncompensable, and moderate or severe limitation of motion 
is rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1999).  

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

Mild intervertebral disc syndrome is rated at 10 percent, 
moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

Lumbosacral strain with slight subjective symptoms only is 
rated as noncompensable.  Lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).  



Analysis

The veteran's claims for increased ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Her statements 
that her spine disabilities have worsened are sufficient to 
make the claims plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, all relevant facts 
have been properly developed pursuant to the VA's statutory 
duty to assist the veteran in the development of the claims.  
The veteran was accorded multiple VA examinations, and she 
declined the opportunity for a hearing.  The RO requested and 
obtained medical records for all identified health care 
providers, except for Aspen Physical Therapy.  In that case, 
the veteran did not provide records or sign the medical 
release for the RO to obtain records.  The duty to assist is 
not a one-way street.  If the veteran wishes help, she cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Since the veteran was provided the opportunity 
to submit any additional relevant evidence, the VA satisfied 
the duty to assist under 38 U.S.C.A. § 5107(a).  


The claim of entitlement to a rating in excess of a 20 
percent evaluation for a cervical spine disability with 
degenerative disease and C3-C4 disc bulge.

Some of the evidence supports a continuation of the 20 
percent disability rating under the criteria of Diagnostic 
Code 5290.  The greatest limitation of motion of the cervical 
spine from the three VA examinations was flexion forward of 
30 degrees, extension backward of 10 degrees, lateral flexion 
of 10 degrees, and rotation of 10 degrees.  Thus, forward 
flexion was moderately disabling, and backward extension and 
lateral flexion were severely disabling.  Although 10 degrees 
rotation appears to be severely disabling, when participating 
in diversionary conversation in September 1998, the veteran's 
rotation was actually 70 degrees to the right and 60 degrees 
to the left, a normal rotation range of motion.  In addition, 
with respect to incoordination, execution of skilled 
movement, instability of station, or disturbance of 
locomotion, in April 1997, the veteran walked with a normal 
gait, and she was able to hop on either foot, heel and toe 
walk, squat and rise.  In September 1998, although the 
veteran reported walking with occasional impairment, her 
balance was good, and she could walk on toes and heels.  With 
respect to swelling, deformity, or atrophy on disuse, the 
March 1999 cervical spine x-ray revealed that no 
paravertebral soft tissue swelling seen, and there was no 
muscle atrophy in the upper extremities.

However, in considering functional loss and pain, the 
preponderance of the evidence supports an increased rating to 
30 percent under the criteria of Diagnostic Code 5290.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  With respect to functional loss, the 
September 1998 VA examiner stated that the veteran's cervical 
strain was partly functional in performance, and the March 
1999 VA examiner noted that the veteran's pain prevented her 
from typing, washing the dishes, or dressing in particular 
types of clothing.  With respect to pain, all 3 examiners 
noted that the veteran had consistently complained of back 
pain since the in-service injury and that her pain was 
treated with various medications.  The September 1998 
examiner noted discomfort in the upper spine between the 
shoulder blades, tenderness in the spine from the waist up, 
and that the veteran could sleep for only 4 hours due to 
pain.  With respect to weakness, in September 1998, manual 
testing of the cervical spine muscles revealed global 
weakness in all directions. With respect to pain on movement, 
the veteran told the September 1998 examiner that she walked 
with shooting pain occasionally from her back into her 
calves.  Although the veteran had negative radicular pain 
with traction on the cervical spinal cord, forward flexion in 
March 1999 produced radicular pain into the right arm.  With 
respect to sitting, standing, or weight-bearing, the April 
1997 examiner noted that the veteran could not tolerate 
prolonged sitting and had to alternate sitting and standing 
at work.  

A 40 percent rating is not warranted under the criteria of 
Diagnostic Code 5293.  The March 1997 MRI showed desiccation 
of discs but the objective findings did not show severe 
symptoms with recurring attacks.  Moreover, although the 
veteran complained of right upper extremity and neck pain to 
the March 1997, September 1998, and March 1999 VA examiners, 
the May 1999 rating decision assigned that pain to a 40 
percent evaluation for complex regional pain syndrome of the 
right upper extremity under Diagnostic Code 8513.  Although 
all disabilities, including those arising from a single 
disease entity, are rated separately, the United States Court 
of Veteran's Appeals (Court) has held that the critical 
element is that none of the manifestations of each such 
disability could be duplicative of or overlapping with the 
symptomatology of any of the other disabilities in question.  
Each disability must be separate and distinct in nature.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Assignment of 
separate ratings for right upper extremity and neck pain 
would constitute pyramiding, which is prohibited by 38 C.F.R. 
§ 4.14 (1999).  

A rating is not available under Diagnostic Codes 5003 and 
5010 because the rating based on limitation of motion is 
compensable.  

The claim of entitlement to a rating in excess of a 20 
percent evaluation for a cervical spine disability with 
degenerative disease and C3-C4 disc bulge is granted; the 
evaluation is 30 percent.  


Entitlement to a rating in excess of a 10 percent evaluation
for a thoracic spine disability.

Even though the March 1999 examination showed that the 
veteran had loss of range of motion, the veteran has already 
received the maximum 10 percent rating for moderate or severe 
loss of range of motion of the thoracic spine under 
Diagnostic Code 5291.  A discussion of additional disabling 
functional loss and pain could not have resulted in a higher 
rating than the 10 percent maximum.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A rating is not available under the criteria of Diagnostic 
Codes 5003 or 5010 because x-rays do not show degenerative 
arthritis in the thoracic spine or noncompensable limitation 
of motion.  Although the April 1997 examiner noted that the 
MRI had shown degenerative changes, the x-ray of the thoracic 
spine showed no disk abnormalities.  Moreover, the more 
recent March 1999 thoracic spine x-rays revealed no acute 
fractures or destructive lesions, and the x-ray impression 
was an unremarkable thoracic spine with minimal lower 
thoracic scoliosis that could be positional in nature.  

The claim of entitlement to a rating in excess of a 10 
percent evaluation for a thoracic spine disability is denied.


Entitlement to a rating in excess of a 10 percent evaluation
for a lumbar spine disability.

Some of the evidence supports continuation of a 10 percent 
rating under the criteria of Diagnostic Code 5292.  In March 
1999, thoracolumbar flexion was 70 degrees and extension was 
10 degrees before the veteran had discomfort.  Lateral 
bending was 20 degrees and lateral rotation was 30 degrees.  
Thus, a 10 percent rating was warranted because flexion, 
lateral bending, and lateral rotation were slightly 
disabling, and only backward extension was severely 
disabling.  In addition, with respect to incoordination, 
execution of skilled movement, instability of station, or 
disturbance of locomotion, in April 1997, the veteran walked 
with a normal gait, and she was able to hop on either foot, 
heel and toe walk, squat and rise.  In September 1998, 
although the veteran reported walking with occasional 
impairment, her balance was good, and she could walk on toes 
and heels, and in March 1999, the veteran's posture appeared 
normal.  Moreover, the March 1999 lumbosacral spine 
examination was essentially normal, diagnostic and clinical 
tests revealed no abnormalities, and there was no evidence of 
lumbosacral discomfort.  

However, a preponderance of the evidence supports an 
increased rating of 20 percent under the criteria of 
Diagnostic Code 5295.  Although the evidence did not show 
muscle spasm on extreme forward bending, the evidence did 
show loss of lateral spine motion.  In March 1999, lateral 
bending of the thoracolumbar spine was limited to 20 degrees.  
In addition, the additionally disabling functional loss and 
pain supports an increased rating to 20 percent under the 
criteria of Diagnostic Code 5295.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
With respect to functional loss, the September 1998 VA 
examiner stated that the veteran's lumbar strain was partly 
functional in performance.  With respect to pain, all 3 
examiners noted that the veteran had consistently complained 
of back pain since the in-service injury and that her pain 
was treated with various medications.  With respect to pain 
on movement, the veteran told the September 1998 examiner 
that she walked with shooting pain occasionally from her back 
into her calves.  With respect to sitting, standing, or 
weight-bearing, the April 1997 examiner noted that the 
veteran could not tolerate prolonged sitting and had to 
alternate sitting and standing at work.  

A rating is not available under the criteria of Diagnostic 
Codes 5003 or 5010 because x-rays do not show degenerative 
arthritis in the lumbar spine or noncompensable limitation of 
motion.  

The claim of entitlement to a rating in excess of a 10 
percent evaluation for a lumbar spine disability is granted; 
an increase to a rating of 20 percent is allowed.  


ORDER

The claim of entitlement to a rating in excess of a 20 
percent evaluation for a cervical spine disability with 
degenerative disease and C3-C4 disc bulge is granted; an 
increase to a rating of 30 percent is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

The claim of entitlement to a rating in excess of a 10 
percent evaluation for a thoracic spine disability is denied.  


The claim of entitlement to a rating in excess of a 10 
percent evaluation for a lumbar spine disability is granted; 
an increase to a rating of 20 percent is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

